DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
              The prior art rejection as well as the Double Patenting rejection of the claims (2/1/21) are hereby withdrawn in light of amendments to the claims.

Allowable Subject Matter
Claims 1, 3-5, 7-9, 11, 13, 15-17, 19-21, 25-27, 29-35, 37, 39-45, 47-58 and 61-64 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1, 13, 25-27, 37, 47 and 48 including “obtaining/storing a bitstream comprising a compressed version of a spatial component, in an audio frame, of a sound field, and a compressed version of a predominant signal in the audio frame, wherein the predominant signal and the spatial component are characterized by wherein the predominant signal and the spatial component having been generated, at an encoding device, by a value decomposition of a matrix that includes a plurality of spherical harmonic coefficients, wherein the value decomposition 
             Keiler (WO 2012/059385 A1) discloses storing encoding and decoding Higher Order Ambisonics HOA audio data including a predominant signal and a spatial component defined in a spherical harmonic domain and indicative of a shape and a width of a corresponding predominant signal identified in the sound field, the predominant signal including multiple audio objects in the audio frame also defined in the spherical harmonic domain and wherein the predominant signal and the spatial component are generated, at the encoding device, by an application of a linear/orthogonal decomposition with respect to a plurality of spherical harmonic coefficients, but does not explicitly disclose the combination of limitations recited in the independent claims.
             Nelson (“Spherical Harmonics, Singular –Value Decomposition and the Head-Related Transfer Function” - IDS) discloses using singular-value decomposition (SVD) to analyze the matrix of Green functions relating the acoustic pressure at a number of field points, but does not explicitly disclose the combination of limitations recited in the independent claims.

           Berge (US 8,705,750 B2) discloses converting a multi-channel audio input signal, such as a B-format sound field signal, into a set of audio output signals, such as a set of two or more audio output signals arranged for headphone reproduction or for playback over an array of loudspeakers including the use of plane wave decomposition and a decoding matrix for decomposition, but does not explicitly disclose the combination of limitations recited in the independent claims.
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658